Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).

Claim 1, 11, 20 rejected on the ground of non-statutory double patenting as being un-patentable over claim 1 and claim 12, claim 22 of U.S. 10775629. Although the claims at issue are not identical, they are not patentably distinct from each other because they are obvious variation of each other as current claims appear to be broader recitation of the patented one. 
Dependent claims 2-19 are also rejected by dependency rule.


Claims of this Application
US 10775629







wherein a time difference exists between a first time of displaying a first 5pixel row of the pixel rows and a second time of displaying a given pixel row of the pixel rows, 
wherein the given pixel row is any pixel row of the pixel rows subsequent to the first pixel row, and wherein a pose of the see-through display at the first time is different than the pose of said see through display at the second time, 

thereby causing a rolling display effect, the system comprising one or more pose sensors tracking the pose toof the see-through display and a processor configured to: 
determine, using first information obtained from the pose sensors tracking the see-through display's pose relative to a fixed coordinate system established in space and second information obtained from one or more second pose sensors tracking the pose of the moving platform relative to the fixed coordinate system established in space, a 15predicted pose of said see through display at the second time; adjust a position of the given pixel row within the frame so as to align the given pixel row with the predicted pose, thereby at least 










11. A method for displaying, on a see-through display located within a 25moving platform, a frame comprising a plurality of pixels arranged in a plurality of pixel rows, wherein a time difference exists between a first time of displaying a first pixel row of the pixel rows and a second time of displaying a given pixel row of the pixel rows, wherein the given pixel row is any pixel row of the pixel rows subsequent to the first pixel row, and wherein a pose of the see-through display at the first time is 30different than the pose of said see through display at the second time, thereby causing a rolling display effect, the method comprising: determining, using first information obtained from the pose sensors tracking the see-through display's pose relative to a fixed. coordinate system established in space and - 31 - second information obtained from one or more second pose sensors tracking the pose of the moving platform relative to the fixed coordinate system established in space, a predicted pose of said see through display at the second time; adjusting a position of the given pixel row within the frame so as g display effect: and displaying the given pixel row of the frame on the see-through display.











20. A non-transitory computer readable storage medium having computer 10readable program code embodied therewith, the computer readable program code, executable by at least one processor to perform a method for displaying, on a see- through display located within a moving platform, a frame comprising a plurality of pixels arranged in a plurality of pixel rows, wherein a time difference exists between a first time of displaying a first pixel row of the pixel rows and a second time of 15displaying a given pixel row of the pixel rows, wherein the given pixel row is any pixel row of the pixel rows subsequent to the first pixel row, and wherein a pose of the see- through display at the first time is different than the pose of said see through display at the second time, thereby causing a rolling display effect, the method comprising: determining, using first information obtained from the pose sensors tracking the 20see-through display's pose relative to a fixed coordinate system 

wherein the given pixel row is any pixel row of the pixel rows subsequent to the reference pixel row, and wherein a first pose of the see-through display at the first time is different than a second pose of said see-through display at the second time, 
thereby causing a rolling display effect, the system comprising a processor configured to: 



determine, using first information of the first pose and second information of the second pose, a first relative spatial movement of the see-through display with respect to the first coordinate system and a second relative spatial movement of the see-through display with respect to the second coordinate system; generate the frame by adjusting a first position of the pixels in the first group displayed at the first time to at least partially compensate for the first relative spatial movement and adjusting a second position of the pixels in the 







12. A method for generating a frame for display on a see-through display, the frame comprising a plurality of pixels arranged in a plurality of pixel rows, wherein at least a first group of the pixels represents a first element displayed relative to a first coordinate system and a second group of the pixels represents a second element displayed relative to a second coordinate system other than the first coordinate system, wherein a time difference exists between a first time of displaying a reference pixel row of the pixel rows and a second time of displaying a given pixel row of the pixel rows, wherein the given pixel row is any pixel row of the pixel rows subsequent to the reference pixel row, and wherein a first pose of the see-through display at the first time is different than a second pose of said see-through display at the second time, thereby causing a rolling display effect, the method comprising: determining, by a processing resource, using first information of the first pose and second information of the second pose, a first relative spatial movement of the see-through display with respect to the first coordinate system and a second relative 


22. A non-transitory computer readable storage medium having computer readable program code embodied therewith, the computer readable program code, executable by at least one processor to perform a method for generating a frame for display on a see-through display, the frame comprising a plurality of pixels arranged in a plurality of pixel rows, wherein at least a first group of the pixels represents a first element displayed relative to a first coordinate system and a second group of the pixels represents a second element displayed relative to a second coordinate system other than the first coordinate system, wherein a time difference exists between a first time of displaying a reference pixel row of the pixel rows and a second time of displaying a given pixel row of the pixel rows, wherein the given pixel row is any pixel row of the pixel rows subsequent to the reference pixel row, and wherein a first pose of the see-through display at the first time is different than a second 




Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
-Sugden US 20120268490.


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Boddie can be reached on (571)272-0666.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.